986 So.2d 670 (2008)
STATE of Louisiana
v.
Tiffany JOINER.
No. 2008-KK-1653.
Supreme Court of Louisiana.
July 25, 2008.
In re Joiner, Tiffany;Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. M, No. 491-361; to the Court of Appeal, Fourth Circuit, No. 2008-K-0933.
Granted. The judgment of the magistrate denying detainee's motion for release pursuant to LSA-C.Cr.P. art. 230.1 is reversed. The detainee is ordered released from custody and from bail forthwith.
TRAYLOR, J., would deny.